Case 4:20-cv-00034-SDJ-KPJ Document 66 Filed 07/29/21 Page 1 of 1 PageID #: 777




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  RELIANT PRO REHAB, LLC,                        §
                                                 §
        Plaintiff,                               §
                                                 §
  v.                                             §    Civil Action No. 4:20-cv-34-SDJ-KPJ
                                                 §
  LEGACY HEALTHCARE CENTER,                      §
  LLC, et al.,                                   §
                                                 §
        Defendants.                              §

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

 On June 9, 2021, the Magistrate Judge entered proposed findings of fact and recommendations

 (the “Report”)
         .      (Dkt. #65) that Plaintiff Reliant Pro Rehab, LLC’s (“Reliant”) Unopposed Motion

 for Entry of Agreed Final Judgment (the “Motion’) (Dkt. #64) be granted, with final judgment

 entered as proposed by the parties.

        Having received the Report of the United States Magistrate Judge, and no timely objections

 being filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

 are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

        Accordingly, Reliant’s Motion (Dkt. #64) is hereby GRANTED. The Court will enter final

 judgment under separate cover.
            So ORDERED and SIGNED this 29th day of July, 2021.




                                                             ____________________________________
                                                             SEAN D. JORDAN
                                                             UNITED STATES DISTRICT JUDGE
